Title: To John Adams from C. W. F. Dumas, 5 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



LaHaie 5e. Febr. 1782
Monsieur

Si je n’ai pas eu l’honneur de vous écrire plutôt, c’est que mon intention étoit de passer chez vous la semaine derniere pendant l’absence de nos amis ici. Mais des affaires domestiques m’on ont empêché d’un jour à l’autre: et voici les amis de retour, qui demandent ma présence.
Jeudi passé huit jours, avant l’ajournement, peu s’en fallût que le concert avec la Fce. ne fût résolu. La seule ville de Brille, opinant avec la Noblesse pour qu’on résolût en même temps l’acceptation de la Médiation, rompit l’unanimité, et empêcha de rien résoudre alors. Avant de se séparer, Dort et 6 autres des principales Villes firent insérer une protestation très forte contre la maniere inconstitutionelle dont L. h. p. ont tenu la correspondance avec la Cour de V—, au sujet de l’abolition du Traité de Barriere et de la démolition des Villes de ce Traité, sans consulter là-dessus les Provinces; menaçant, Si l’on continuoit de procéder ainsi, de rappeller leurs Députés aux Etats-Générx. Cette démarche inattendue a beaucoup humilié et effrayé ces derniers; et l’on espere qu’elle les rendra moins complaisants à l’avenir, et plus circonspects. Probablement cette semaine décidera de l’affaire du concert, et ensuite celle de la Médiation, qui ne sera acceptée qu’avec de bonnes limitations, qui déconcerteront les vues Anglomanes.
C’est dommage que nous ne sachions pas encore quand vous aurez votre premiere Audience. Il y a une très belle maison à vendre ici, qui vous conviendroit parfaitement, Monsieur, qui vaut au moins 16000 fl., et qu’on pourroit avoir peut-être à 12000 fl. par le besoin du vendeur. Elle fait ƒ 1000 de loyer. Je l’ai été voir par curiosité. Elle est dans un beau quartier et des plus sains: Spacieuse, élégante, réguliere et moderne: et cela seroit bien plus profitable que de louer. Ce seroit certainement un hôtel digne d’un Mine. Amn.: et il ne sera pas facile de trouver une pareille rencontre, Si celle-ci échappe. Si nous étions plus près du dénouement, je vous aurois conseillé de la venir voir vous-même: elle vous auroit plu; et nous aurions un Hôtel Americain à Lahaie à bon marché.
J’ai donné commission à un Libraire ici, selon vos ordres, de faire venir d’Allemagne, l’excellent Dictionaire Latin de Robertus Stephanus augmenté et rendu parfait par Gesner, comme aussi le Fabri Thesaurus Lingue latinæ du même Editeur; qui Sont les deux ouvrages les plus accomplis en ce genre. Je l’ai chargé aussi de la commission des trois Livres que je vous ai prêtés.
On attend d’un moment à l’autre l’arrivée de Mr. l’Ambassadr. de fce.
Il se passera certainement des choses interessantes cette semaine et l’autre; et j’aurai l’oeil au guet pour vous en faire part.
J’ai reçu une Lettre de Mr. Rob. R. Livingston Secretaire des affaires Etrangeres, que je vous ferai lire quand nous nous rejoindrons: ce que je desire fort.
Permettez que je salue ici bien cordialement Mr. Thaxter.

Je suis avec un grand respect, Monsieur Votre très-humble & très-obeissant serviteur
Dumas


L’on se dit ici à l’oreille, que le Pce. a déjà promis l’Ambassade d’Amérique à deux personnes successivement, d’abord à Mr. Van Citters, Député de Zélande aux Etats-Généraux, et puis à Mr. Rendorp; et l’on ajoute que ce sera ce dernier qui l’aura. Je n’ai pour cela encore que des autorités subalternes. Il se peut que le Prince ait fait ces promesses par plaisanterie.
Dans ce moment l’on m’apporte la Lettre que voici pour vous Monsieur.

